Citation Nr: 1523358	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-17 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the character of the appellant's service constitutes a bar to payment of VA disability compensation benefits.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The appellant in this case had active service from December 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which determined that the character of the appellant's discharge from service was dishonorable for VA purposes, granted service connection for mild osteoarthritis of the lumbosacral spine, chronic strain of both feet, and a testicular/urine disorder for treatment purposes only under 38 U.S.C.A, Chapter 17, and denied entitlement to non-service-connected pension benefits.  A claim for service connection for back, foot, and testicular/urine disorders and non-service-connected pension benefits was received in January 2009.  The appellant filed a notice of disagreement with the characterization of his service as dishonorable for VA purposes.    

In August 2014, the Board remanded the appeal to afford the appellant a hearing before a decision review officer (DRO).  The appellant presented testimony at a DRO hearing in January 2015.  A transcript of the hearing is of record.  The Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration.

In the June 2011 substantive appeal (on a VA Form 9), the appellant requested a Board hearing at the local RO in Montgomery, Alabama, before a Veterans Law Judge (Travel Board hearing).  A June 2014 report of contact notes that the appellant withdrew the hearing request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2014).  In reviewing this case, the Board has not only reviewed the appellant's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The appellant's entire period of service from December 1988 to August 1992 was under conditions other than honorable.

2.  The appellant was not insane at any time during service.  

3.  The combination of offenses resulting in numerous non-judicial punishments constitutes willful and persistent misconduct.


CONCLUSION OF LAW

The character of the appellant's service from December 1988 to August 1992 is a bar to benefits administered by VA.  38 U.S.C.A. §§ 101, 5103, 5103A, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.159, 3.203, 3.354 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Where the issue involves the character of discharge, as in this case, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).   

In this case, in correspondence dated in May 2009, prior to the initial adjudication of the claim in January 2010, the RO notified the appellant that entitlement to benefits was contingent upon discharge from military service under conditions other than dishonorable and the service that would have qualified him for compensation benefits was terminated by an other than honorable discharge.  The RO explained that it was required to determine whether or not the appellant was discharged under conditions other than dishonorable.  The RO provided the relevant regulations under 38 C.F.R. § 3.12, and advised the appellant of the types of information and evidence that should be provided in support of the appeal.  Thus, the Board concludes that VA satisfied its duties to notify the appellant.   

VA satisfied its duty to assist the appellant in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, a copy of the January 2015 DRO hearing transcript, and lay statements.  

The appellant was offered the opportunity to testify before the Board, but declined.  As VA satisfied its duties to notify and assist the appellant, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Character of Discharge

This appeal arose in connection with the appellant's application for VA compensation and pension benefits.  When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, a person must demonstrate by preponderance of evidence qualifying service and character of discharge)).  A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A.		 § 101(2); 38 C.F.R. § 3.1(d).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  
38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  The claimant's recourse is with the service department.  See 38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000) (VA is bound by service department findings); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) ("service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces").  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).

A dishonorable discharge, a statutory bar, or a regulatory bar, deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.  

Specifically, as applicable here, a discharge or release because of willful and persistent misconduct is to be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  

A discharge or release from service because of willful and persistent misconduct is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his or her normal method of behavior; or 
(2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he or she belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he or she resides.  38 C.F.R.		 § 3.354(a).  

The appellant contends that he is entitled to status as a veteran because the only problems he had during service were in connection with activities outside of his duty assignments.  The appellant contends that his on-duty service and job performance were excellent.  See February 2010 notice of disagreement, May 2011 substantive appeal (on a VA Form 9), January 2015 DRO hearing transcript. 

The appellant had one period of service from December 1988 to August 1992.  The appellant's DD Form 214 (Certificate of Release or Discharge from Active Duty) reflects that he was discharged "under other than honorable conditions."  There are no other periods of service.  Having determined that an other than honorable discharge applies to the appellant's service from December 1988 to August 1992, the Board must determine if this characterization of his service is a bar to VA benefits, exclusive of health care benefits of Chapter 17, United States Code.  38 U.S.C.A. § 5303; 38 C.F.R. §§ 3.12, 3.354.  After review of the evidence of record, the Board finds that the appellant's character of discharge is under dishonorable conditions for VA purposes; therefore, the appellant is barred from entitlement to VA benefits, including compensation and pension benefits.

The service personnel records and DD Form 214 show that the Veteran was discharged in August 1992 under other than honorable conditions due to a pattern of misconduct after receiving non-judicial punishment for violating Article 15 of the Uniform Code of Military Justice (UCMJ) by committing larceny of $186.00 in March 1992, being drunk on duty and writing bad checks in March through May 1992, and a civilian conviction in April 1992 for a DWI in February 1992.  The reason for separation is listed on the DD Form 214 as "misconduct - pattern discreditable involvement with military or civilian authorities."  The service personnel records show that these offenses were serious enough to warrant reduction in rank twice to airman basic and recommendation for immediate separation on the basis that the appellant lacked the potential for continued military service.  The March 1992 Article 15 (non-judicial punishment) also resulted in restriction for 45 days with extra duties.

The Board further finds that these offenses committed in January to May 1992 cannot reasonably be described as falling within the exception for a "discharge because of a minor offense" as provided by 38 C.F.R. § 3.12(d)(4).  In regard to the minor-offense exception noted above, the U.S. Court of Appeals for Veterans Claims (Court) in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), held that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance . . . could not constitute a minor offense."  The Board finds, in this case, that the appellant's misconduct due to alcohol abuse and larceny are the type of offenses that would interfere with his military duties, and indeed preclude his performance.  The service personnel records reflect that the appellant served a 15 day civilian sentence following the April 1992 DWI conviction.  None of these offenses constitutes a minor offense.  See also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).            

Based on the above, the Board finds that these offenses, which occurred during the appellant's single period of active service, constitute persistent and willful misconduct.  The appellant has not alleged, and the evidence does not show, that he was insane at the time that he committed the offenses in 1992; therefore, the character of service for the period of service from December 1988 to August 1992 is under dishonorable conditions for VA purposes, and the character of the discharge is a bar to his receipt of VA benefits.  38 U.S.C.A. § 5303; 38 C.F.R.	 §§ 3.12, 3.13, 3.354.


ORDER

The character of the appellant's discharge from active military service is a bar to the receipt of VA benefits, and the appeal is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


